                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                       CRIMINAL ACTION NO. 15-00184-01

VERSUS                                         JUDGE S. MAURICE HICKS, JR.

TYRONE LARRY SMITH                             MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM ORDER

      Before the Court is a pro se Motion to Withdraw Guilty Plea (Record Document

350) filed by the defendant, Tyrone Larry Smith (“Smith”). Smith has been ordered to

communicate with the Court through his attorney only. See Record Documents 315, 324

& 339. He has likewise been admonished not to file pro se motions and memoranda and

that such motions and memoranda will not be accepted by the Court. See Record

Document 324. Smith is represented by experienced and extremely competent criminal

defense counsel, Charles “Pete” Kammer. “A criminal defendant does not have the right

to ‘hybrid representation.’” United States v. Ogbonna, 184 F.3d 447, 449 & n. 1 (5th

Cir.1999); United States v. Lopez, 313 F.App’x 730, 731 (5th Cir. 2009). Thus, Smith’s

pro se Motion to Withdraw Guilty Plea is an unauthorized motion that can be disregarded

by this Court. See Lopez, 313 F.App’x at 731. The motion is DENIED on this basis alone.

      Furthermore, a review of Smith’s motion reveals that it does not meet the

requirements set forth in Federal Rule of Criminal Procedure 11(d)(2), which sets forth

the rules for withdrawal of a guilty plea prior to sentencing. Additionally, the Court has

considered the Carr factors and finds that the application of such factors weighs in favor

of denying Smith’s motion.
IT IS SO ORDERED.

THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of April, 2019.




                             Page 2 of 2
